



COURT OF APPEAL FOR ONTARIO

CITATION: Haliburton
    (County) v. Gillespie, 2013 ONCA 275

DATE: 20130429

DOCKET: C54563

Goudge, Sharpe and Gillese JJ.A.

BETWEEN

The Corporation of the County of
    Haliburton

Respondent

and

David L. Gillespie

Appellant

Tyler Hodgson, for the appellant

Neil Abbott and Sirpal Randhawa, for the respondent

Heard: November 16, 2012

On appeal from the judgment of Justice Lorne E. Chester
    of the Ontario Court of Justice, dated September 8, 2011, allowing an appeal
    from the judgment of Justice of the Peace D. Jackson, dated January 6, 2011.

COSTS ENDORSEMENTS

[1]

We have received written submission from the parties as to costs. The
    appellant resists the respondents request for costs asks that we award it
    costs of this appeal.

[2]

We have jurisdiction to award costs pursuant to the
Provincial
    Offences Act
, R.S.O., c P.33, s. 139(3). However, it is our view that this
    is not a case for costs for two reasons.

[3]

First, although there is jurisdiction to award costs, the general rule
    is that costs are not awarded in provincial offence appeals:
R .v.
    Felderhof
, (2003), 68 O.R. (3d) 481 at para. 100. While the respondent
    municipality is not the Crown, the respondent stood in the shoes of the Crown
    to represent the public interest in the enforcement of the statute at issue on
    this appeal.

[4]

Second, this appeal raised an important and novel issue of public
    importance as to the interpretation of a statute and the meaning of occupier,
    described by MacPherson J.A. as being of importance throughout the province
    when granting leave to appeal.

[5]

Accordingly, the respondents request for costs of the appeal is
    dismissed.

S.T. Goudge J.A.

Robert J. Sharpe J.A.

E.E.
    Gillese J.A.


